*264MEMORANDUM **
Dennis Paul Eddy, an Arizona state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. Eddy also appeals the district court’s dismissal of his remaining claims under 28 U.S.C. § 1915(g). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and we affirm.
Eddy contends that defendants’ denial of his request to see an ophthalmologist constitutes deliberate indifference to his serious medical needs. Because Eddy failed to raise any disputed issues of fact regarding the appropriate course of medical treatment, the district court’s grant of summary judgment was proper. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (noting that a difference of opinion about the appropriate course of medical treatment generally will not amount to deliberate indifference).
Eddy’s claim that the district court erred by dismissing the remainder of his complaint under 28 U.S.C. § 1915(g) because the three strikes provision is unconstitutional, is foreclosed by this court’s opinion in Rodriguez v. Cook, 169 F.3d 1176, 1178 (9th Cir.1999).
We reject Eddy’s remaining contentions on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.